UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6681


DARNELL NASH,

                    Petitioner - Appellant,

             v.

WARDEN, Northern Neck Regional Jail,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:20-cv-00205-LMB-JFA)


Submitted: October 9, 2020                                    Decided: October 15, 2020


Before AGEE, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darnell Nash, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Darnell Nash, a federal prisoner, appeals the district court’s order denying relief on

her 28 U.S.C. § 2241 petition. We have reviewed the record and find no reversible error.

Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court. Nash v. Warden, No. 1:20-cv-00205-LMB-JFA (E.D.

Va. Apr. 9, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                            2